
	
		II
		111th CONGRESS
		2d Session
		S. 3565
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 12, 2010
			Mr. McCain (for himself
			 and Mr. Kyl) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the conveyance of certain
		  Bureau of Land Management land in Mohave County, Arizona, to the Arizona Game
		  and Fish Commission, for use as a public shooting range.
	
	
		1.Short titleThis Act may be cited as the
			 Mohave Valley Land Conveyance Act of
			 2010.
		2.PurposesThe purposes of this Act are—
			(1)to provide a suitable location for the
			 establishment of a centralized, public, multipurpose shooting range in the
			 County; and
			(2)to provide the public with—
				(A)opportunities for education and
			 recreation;
				(B)a location for competitive events and
			 marksmanship training; and
				(C)a location for local law enforcement
			 officers to practice and improve their marksmanship skills so that the officers
			 do not have to leave the area to practice those skills.
				3.DefinitionsIn this Act:
			(1)CommissionThe term Commission means the
			 Arizona Game and Fish Commission.
			(2)CountyThe term County means Mohave
			 County, Arizona.
			(3)Federal landThe term Federal land means
			 the public land in the County, comprising approximately 315 acres as generally
			 depicted on the map entitled Boundary Cone Road
			 Locationand dated ___,
			 2010.
			(4)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Director of the Bureau of Land
			 Management.
			4.Conveyance of public land in Mohave County,
			 Arizona
			(a)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall convey to the Commission all right,
			 title, and interest of the United States in and to the Federal land for use as
			 a public shooting range.
			(b)Applicable law
				(1)In generalNotwithstanding any other provision of law
			 (including regulations), with respect to the conveyance under subsection (a),
			 the Mohave Valley Shooting Range Environmental Assessment/Plan Amendment Record
			 of Decision dated February 8, 2010, is final and determined to be legally
			 sufficient for the purposes of, but not limited to—
					(A)the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.); and
					(B)the National Historic Preservation Act (16
			 U.S.C. 470 et seq.).
					(2)Treatment of recordThe record of decision referred to in
			 paragraph (1) shall not be subject to judicial review by any court of the
			 United States.
				(c)Administrative costsIf the Commission accepts the conveyance of
			 the Federal land, the Commission shall be responsible for paying all
			 administrative costs necessary for the preparation and completion of any
			 patents of and transfer of title to the Federal land under subsection
			 (a).
			(d)RequirementThe land conveyed under subsection (a)
			 shall be managed by the Commission for recreation or other public purposes,
			 consistent with the Act of June 14, 1926 (commonly known as the
			 Recreation and Public Purposes Act) (43 U.S.C. 869 et
			 seq.).
			(e)ReversionIf the Federal land ceases to be used for
			 public purposes, the Federal land shall, at the option of the Secretary, revert
			 to the United States.
			(f)Correction of map errorsThe Secretary may correct any clerical or
			 typographical error in the map referred to in section 3(3).
			
